Citation Nr: 0938877	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  06-31 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to May 
1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 decision by the RO in Phoenix, 
Arizona that denied an increase in a noncompensable rating 
for service-connected bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).

The Veteran contends that his bilateral hearing loss is more 
disabling than currently evaluated, and that he left his job 
as a blackjack dealer partly due to his increased hearing 
loss.  It is not clear what his current job is, or how his 
service-connected bilateral hearing loss affects his current 
employment.  The RO should contact the Veteran and ask him to 
provide a statement as to the current effects of his hearing 
loss on his work and daily life.  

The Veteran was afforded a VA audiological examination in 
March 2006, however, it is inadequate. The examiner did not 
comment on the functional effects caused by the Veteran's 
hearing disability, as required by Martinak v. Nicholson, 21 
Vet. App. 447 (2007).  Similarly, on audiological 
consultation in December 2005, the functional effects of 
hearing loss were not discussed.

In light of the above, the Board finds that another VA 
audiological examination is warranted to determine the 
current level of severity of the service-connected hearing 
loss, with a description by the examiner of the functional 
effects of this disability.  Id; see also 38 C.F.R. § 4.2; 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1995).  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who have treated him for 
bilateral hearing loss since February 
2006.  After securing any necessary 
releases, obtain any records which are not 
duplicates of those in the claims file.  
In particular, the RO should attempt to 
obtain VA treatment records dated since 
February 2006.

2.  Contact the Veteran and ask him to 
provide a statement as to the current 
effects of his hearing loss on his work 
and daily life.  

3.  After completion of the foregoing, 
schedule the Veteran for a VA audiological 
examination to determine the current level 
of severity of his service-connected 
bilateral hearing loss.  The claims file 
must be made available to the examiner for 
review in connection with the examination.  
The examiner is specifically requested to 
fully describe the functional effects 
caused by the Veteran's hearing 
disability. 

The examiner should provide a rationale 
for any opinion provided.

4.  Thereafter, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained. If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


